Citation Nr: 0616814	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-22 539	)	DATE
	)
	)


THE ISSUE

Whether a February 6, 2004 decision of Board of Veterans' 
Appeals that denied entitlement to service connection for the 
cause of the veteran's death, accrued benefits, and basic 
eligibility for nonservice-connected death pension should be 
revised or reversed on the grounds of clear and unmistakable 
error.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from August 
1943 to April 1945 and service with the regular Philippine 
Army from April 1945 to May 1945.  He died in May 1985.  The 
moving party is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on a May 2004 motion alleging clear 
and unmistakable error in a decision rendered by the Board 
on February 6, 2004, that denied entitlement to service 
connection for the cause of the veteran's death, accrued 
benefits, and basic eligibility for nonservice-connected 
death pension.


FINDINGS OF FACT

1.  On February 6, 2004, the Board issued a decision that 
denied entitlement to service connection for the cause of 
the veteran's death, accrued benefits, and basic eligibility 
for nonservice-connected death pension.

2.  The pleadings submitted by the moving party alleging CUE 
in the February 2004 Board decision do not clearly and 
specifically set forth the Board's claimed error of fact or 
law and why the result in the decision would have been 
manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must address the effect 
of the Veterans Claims Assistance Act of 2000 (VCAA) in this 
motion.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  However, the motion now before the Board is a legal 
challenge to a prior Board decision and does not involve 
acquiring or submitting any additional evidence.  
Furthermore, the Court has held that the VCAA is not 
applicable to clear and unmistakable error claims.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).

The moving party contends that the February 6, 2004, Board 
decision contains clear and unmistakable error.  She asserts 
that Board's use of the "decedent" in describing the 
veteran was erroneous.  She states that she was unable to 
find "decedent" in the dictionary.  She expressed concern 
that the word meant "dissident or rebellious."  She also 
maintained that VA had overlooked her efforts to cooperate 
and settle her claims.

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2005).

After careful review of the evidence of record, the Board 
concludes that the appellant has not set forth specific 
allegations of error, either of fact or law, as to the 
February 2004 Board decision.  The appellant points to no 
specific evidence that undebatably demonstrated her 
entitlement to service connection for the cause of the 
veteran's death, accrued benefits, and basic eligibility for 
nonservice-connected death pension was warranted.  Rather, 
she asserts that the Board erred in using the word 
"decedent" to describe the veteran, and that her efforts to 
settle and/or cooperate in adjudicating the matter was 
overlooked or ignored.  Thus, the appellant makes 
allegations of two errors without providing legal or factual 
bases for the allegations or why the results would have been 
different but for the alleged errors.  Because the moving 
party's motion fails to comply with the requirements set 
forth in 38 C.F.R. § 20.1404(b), the motion is dismissed 
without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2005) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2005).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.


